Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I. in the reply filed on 9/8/2022 is acknowledged.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/8/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(2016/0130416) in view of Tucker et al.(2009/0204444).
	Chen et al. discloses 2-component polyurethane foam forming compositions comprising an A-side polyisocyanate component and B-side polyol component that include hydrohaloolefins as defined by applicants’ claims, including those most specified in claim 13 (see paras [0033] & [0051]).  Chen et al. does not disclose or indicate there to be a release of fluoride ions from their component parts. Accordingly, difference in this regard is not seen to be evident.  Chen et al. also discloses amino catalysts constituting blowing catalysts as defined by applicants’ claims, including morpholino compounds as defined by applicants’ claims [note-claims 2-7 and 9]{see para [0029]}.  Chen et al. also discloses employment of metal carboxylates meeting the gelling catalyst requirements of applicants’ claim 14 {see para [0030]}.
	 Chen et al. differs from applicants’ claims in that inclusion of catalysts in the A-side component are not required. Further, it differs from claim 10 in that the hydrohaloolefin is not required to be included in the A-side component.  However, Tucker et al. {para [0097]} discloses it to be known to interchangeably place catalyst and blowing agent into the A- and/or B- side components of two part mixes.  Accordingly, it would have been obvious for one having ordinary skill in the art to have incorporated the catalysts and blowing agents of Chen et al. in either component of the mixes of Chen et al. as provided for by Tucker et al. for the purpose of providing acceptable reactant mixes in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
  
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al.(2016/0130416) in view of Tucker et al.(2009/0204444) as applied to claims 1-7 and 9-17 above, and further in view of Gunther et al.(2017/0174817).
Chen et al., alone or in combination with Tucker et al., differs from claim 8 in that it does not specify the morpholino compound of this claim in its selections.  However, Gunther et al. {para[0091]} discloses this morpholino compound to be a functionally equivalent catalyst with other morpholino compounds that are disclosed by Chen et al.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the (2-hydroxyethyl)morpholine catalyst of Gunther et al. as a functionally equivalent blowing catalyst in the preparations of Chen et al. in its combination with Tucker et al. for the purpose of providing its functionally equivalent catalytic effect in order to arrive at the products of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  Further, it is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances. In re Ruff 118 USPQ 343; In re Jezel 158 USPQ 99; the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious. In re Font, 213 USPQ 532. 

   Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/JOHN M COONEY/           Primary Examiner, Art Unit 1765